FOURTH DIVISION
                                DOYLE, P. J.,
                           COOMER and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                     March 11, 2020




In the Court of Appeals of Georgia
 A19A1990. HENRY et al. v. ATLANTA GAS LIGHT COMPANY.

      DOYLE, Presiding Judge.

      Constance Tondra Henry (“Henry”), acting individually and as the

representative and surviving daughter of Patricia Ann Henry and Samuel Christopher

Henry, is the plaintiff in a personal injury and wrongful death action against Atlanta

Gas Light Company (“AGL”), based on a natural gas explosion caused by a

residential gas furnace. Henry appeals from the grant of summary judgment to AGL,

contending that the trial court erred by ruling that, under the facts of this case, the

injuries at issue did not arise from a breach of a legal duty owed them by AGL. For

the reasons that follow, we affirm.

             Summary judgment is proper when there is no genuine issue of
      material fact and the movant is entitled to judgment as a matter of law.
      A de novo standard of review applies to an appeal from a grant of
      summary judgment, and we view the evidence, and all reasonable
      conclusions and inferences drawn from it, in the light most favorable to
      the nonmovant.1


      So viewed, the record shows that Andrea Wood owned a rental home, and in

preparation for new tenants, she called AGL to ask them to turn on the natural gas

service at the rental home. Nobody was home, but Wood made arrangements to allow

AGL access into the house.

      On September 12, 2015, Richard West, a field specialist for AGL, visited the

house to turn on the gas. The gas meter supply valve was locked in the off position,

and consistent with AGL policy, West performed a fuel line and appliance inspection

to discover any safety concerns before turning on the gas service. As part of this

process, he unlocked the gas meter valve to check for leaks downstream of the gas

meter and found none.2 He also performed a visual inspection of the appliances and

discovered problems with both the water heater and the furnace, specifically noting


      1
       (Citation omitted.) Matjoulis v. Integon Gen. Ins. Corp., 226 Ga. App. 459 (1)
(486 SE2d 684) (1997).
      2
        This test is called “spotting” the meter: turning on the gas at the meter with
all household appliances turned off and observing the meter for five minutes. If the
meter shows that the downstream gas line is holding pressure, i.e., the meter stays in
the same spot, this indicates that no gas is flowing due to a leak in the line.

                                          2
that the gas supply line to the furnace was a flexible line that improperly led into the

furnace without a grommet in the opening.3 The grommet is a protective ring around

the inside of the supply-line opening in the furnace cabinet. The grommet is intended

to minimize the risk that vibration by the thin metal edge of the furnace cabinet would

rub a hole in the flexible line, causing a gas leak. West also observed that the furnace

gas line lacked a sediment trap, and the furnace thermostat was inoperable, so he

could not further check the furnace operation or perform repairs.

      Based on his observations of the furnace, West did not attempt to light it, and

instead, he turned off the dedicated furnace supply valve (“cut-off valve”). To warn

others about the condition of the flexible furnace line, West wrapped warning tape

around the furnace cut-off valve, so that someone would have to physically remove

the tape before turning on the gas supply to the furnace. Also, West attached a

warning card to the furnace, writing a notation about the flexible gas line, and he left

a copy of the written warning card on the kitchen counter. Specifically, with respect

to the furnace, the warning cards stated:



      3
        The water heater required an additional combustion air vent in the utility
room in which it was installed. It is undisputed that the water heater was not the cause
of the explosion.

                                            3
      The following gas appliance/equipment has been turned/left off due to
      the below reasons: . . . Furnace. . . Explanation: thermostat not
      displaying, no sediment trap, flex line thru [sic] top of furnace, left off.
      . . . DO NOT CONNECT OR USE THE TAGGED APPLIANCE(S)
      OR CUSTOMER PIPING UNTIL YOU HAVE A PROPERLY
      LICENSED AND QUALIFIED AGENCY/PERSON PERFORM
      THE NECESSARY REPAIRS.4


After leaving the warning cards and the warning tape on the furnace cut-off valve,

West left the house with the house gas supply on and the furnace gas supply off.5

      Soon thereafter, the property owner’s stepson, Scott Wood, was preparing the

house for the new tenants and discovered that the house did not have hot water.6 Scott

also noticed the warning card in the kitchen and called the owner to tell her that the

furnace gas supply could not be turned on until the furnace was serviced. Andrea

Wood, the owner, called AGL to resolve the issue, and AGL indicated that Andrea

needed to “get somebody out there” to fix the appliances. Andrea then contacted a




      4
          (Emphasis in original.)
      5
         West deposed that AGL policy did not require a resident to be at the house
if the gas was turned on and warning cards are left.
      6
          The record is not clear as to why hot water was not available.

                                           4
plumber to address the water heater, and she called Houser Heating and Air

Conditioner to work on the furnace.

      Houser sent a technician to the house on September 24, 2015. The technician

saw the warning card on the furnace, and he conducted an independent examination

of the appliances. The technician agreed that the furnace needed a hard gas inlet pipe

instead of the flexible line, and he also noticed that certain components needed

cleaning. The technician prepared a quote for the work, and after receiving

authorization, the technician returned a few days later to perform the work.

      During that process, the technician replaced the flexible line leading into the

furnace with a hard pipe, but he reused the flexible line to reattach the gas supply line

and the newly installed hard pipe going into the furnace. Due to the length of the

flexible connector, it curved and made contact with the furnace exterior. The

technician then opened the furnace cut-off valve, and the new tenant was able to

operate the furnace.

      Over time, the furnace housing vibrated as the blower motor ran, and the

friction between the housing and the flexible connector created a hole in the flexible

connector. On June 12, 2016, approximately nine months after AGL turned on the

gas, a gas explosion occurred at the house, causing injuries to Henry and killing two

                                           5
members of her family. The parties do not dispute that the flexible furnace gas line

was the source of the explosion, and there is expert testimony based on data from the

gas meter that the flexible connector began leaking on June 5 and catastrophically

ruptured on June 12.

      Henry sued Houser and AGL, and her father also sued on behalf of himself and

his son’s estate. The two cases were consolidated into the present case, and after the

unrelated death of Henry’s father, she is the plaintiff on behalf of herself, the estate

of Patricia, and the estate of her father. Houser settled the claims against it, and AGL

successfully moved for summary judgment. Henry now appeals from the grant of

summary judgment to AGL.

      1. Henry argues that the trial court erred by concluding as a matter of law that

the injuries at issue did not arise from a breach of duty by AGL. We disagree.

      As a general matter of tort law,

      the essential elements of a negligence claim are the existence of a legal
      duty; breach of that duty; a [sufficient] causal connection between the
      defendant’s conduct and the plaintiff’s injury; and damages. Thus, the
      threshold issue in a negligence action is whether and to what extent the
      defendant owes a legal duty to the plaintiff. This issue is a question of
      law. A legal duty sufficient to support liability in negligence is either a
      duty imposed by a valid statutory enactment of the legislature or a duty

                                           6
      imposed by a recognized common law principle declared in the reported
      decisions of our appellate courts.7


      In the context of a natural gas supplier, Georgia common law defines the gas

supplier’s duty as follows:

      [A]bsent actual knowledge of a dangerous condition, a gas supplier is
      not generally liable beyond the meter and service pipes. Where . . . gas
      appliances on private property, [are] owned or controlled by the owner
      or occupant of the premises, a company which merely furnishes . . . gas
      for such respective appliances is not responsible for the . . . condition of
      the . . . gas appliances, . . . and is not liable to the owner or occupant or
      to third persons on the premises for injuries, . . . caused by such
      defective condition. The rule is subject to the exception that whenever
      such . . . gas is supplied with actual knowledge on the part of the one
      supplying it of the defective and dangerous condition of the customer’s
      appliances[,] he is liable for injuries caused by the . . . gas thus supplied
      for use on such defective and dangerous appliances, but no duty of
      inspection rests on the one supplying the electricity or the gas from the
      mere fact of rendering such service to the customer owning or
      controlling the equipment.8




      7
       (Punctuation and emphasis omitted.) Garvin v. Atlanta Gas Light Co., 334
Ga. App. 450, 453 (1) (779 SE2d 687) (2015).
      8
          Id. at 453-454 (1) (a).

                                            7
       Here, it is undisputed that the explosion resulted from a hole in the flexible gas

line that developed over the course of nine months after it was improperly installed

by Houser. It is also clear that AGL had no knowledge of Houser’s improper repair

when AGL first visited the property to turn on the gas — that hazard was later caused

by Houser. Further, the specific hazard identified by West and communicated to

Henry was actually remedied by Houser when it installed the hard gas pipe into the

furnace.

       Based on this record, Henry cannot meet her burden to identify a duty breached

by AGL. Consistent with AGL policy, after discovering the initial hazard, West

placed warning cards on the appliance and on the kitchen counter, he turned off the

gas to the furnace, and he wrapped the valve in warning tape so that it could not be

turned on without removing the tape. The fact that Houser performed a negligent

repair cannot be attributed to AGL because “[a] gas company is not an insurer of the

safety of its customers and their agents and invitees, but is liable only for [its] acts of

negligence.”9 AGL left the furnace in a safe condition (with the gas supply valve

       9
        Womack v. Central Ga. Gas Co., 85 Ga. App. 799, 803 (70 SE2d 398) (1952).
See also Westbrook v. Atlanta Gas Light Co., 340 Ga. App. 11, 18 (1) (795 SE2d 320)
(2016) (“[I]t is plain that the subsequent actions of [the property owner], assisted by
his handyman, to turn on the gas without fixing the leak was a ‘new cause . . .
sufficient to stand as the cause of’ the explosion.”).

                                            8
turned off and taped) and warned the property owner of the hazard it discovered. No

one notified AGL of any repair or requested it to reinspect the gas appliances; AGL

simply had no knowledge of the hazard that caused the injuries in this case. Absent

such knowledge, AGL had no duty to further inspect its customer’s gas lines after

warning the customer to repair the hazards known to it.10 Accordingly, the trial court

correctly granted summary judgment to AGL.

      2. Henry’s remaining enumerations are moot.

      Judgment affirmed. Coomer and Markle, JJ., concur.




      10
         See Garvin, 334 Ga. App. at 454 (1) (a) (“[K]nowledge of the existence of
the customer[-]installed gas line to the outbuilding, without knowledge of an actual
gas leak, is simply insufficient to give rise to a duty on the part of AGL to inspect the
line to ensure that it was capped, instead of terminating with a valve.”). See also
Goodhart v. Atlanta Gas Light Co., 349 Ga. App. 65, 75 (2) (b) (825 SE2d 465)
(2019) (“[W]e certainly cannot say that AGL created a risk with the loose flexible
connector behind the dryer because there is no evidence that AGL attached the
connector in the first place, or ever adjusted it after the dryer was installed.”). The
present case is distinct from cases such as Bray v. Atlanta Gas Light Co., 46 Ga. App.
629 (168 SE 96) (1933), in which this Court reversed the grant of AGL’s general
demurrer because AGL had knowledge of open, uncapped gas lines in a house and
did not lock, warn, or otherwise prevent the gas supply to the house from being
turned on by an unknown person.

                                           9